                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                             Case No. 1:12-cr-20640-01

v.                                                           Honorable Thomas L. Ludington

DANIEL ROBERT DROUIN,

                  Defendant.
_________________________________________/

 ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
 WITHOUT PREJUDICE AND DENYING DEFENDANT’S MOTION FOR COUNSEL

       On April 10, 2013, Defendant Daniel Drouin was indicted by a grand jury on one count of

conspiracy to distribute cocaine and two counts of aiding and abetting in the distribution of

cocaine. ECF No. 40. Defendant pled guilty to one count of conspiracy to distribute more than 500

grams of cocaine and was sentenced to 200 months in custody (consecutive to a state court

sentence) and four years supervised release. ECF No. 71.

       On June 4, 2021, Defendant, through counsel, filed a motion to appoint counsel and a

motion to reduce his sentence under 18 U.S.C. § 3852(c)(1)(a) for extraordinary and compelling

reasons. ECF Nos. 94, 95. Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission
18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (6th Cir. Nov. 20, 2020) (internal

citations omitted). “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file

motions for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

and have full discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.” Id. at 1111. “[D]istrict courts may deny compassionate-release motions when

any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the

others.” United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 960 F.3d 831, 835–36 (6th Cir. 2020).

                                                -2-
       Defendant did not indicate in his Motion whether he sought compassionate release from

the BOP. The Sixth Circuit has clearly stated that defendants must first seek release from the BOP

before filing a motion for compassionate release in federal court. Even though Defendant seeks a

reduction in his sentence due to extraordinary and compelling factors unrelated to the COVID-19

pandemic and concerns about his health, he has not demonstrated that he is excused from the

exhaustion requirement. Defendant may refile his Motion for Compassionate Release if he

includes evidence of exhaustion.

       Defendant further seeks the appointment of counsel. The Sixth Amendment secures to a

defendant who faces incarceration the right to counsel at all “critical stages” of the criminal

process. United States v. Wade, 388 U.S. 218, 224 (1967). The Supreme Court has held that

prisoners’ post-conviction right to counsel extends only to the first appeal of right and no further.

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). The decision to appoint counsel is within the

discretion of the court, and the appointment of counsel is only required where the interests of

justice or due process so require. Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986).

Appointment of counsel is therefore required only if, given the difficulty of the case and

petitioner’s ability, the petitioner could not obtain justice without an attorney, he could not obtain

a lawyer on his own, and he would have a reasonable chance of winning with the assistance of

counsel. See Thirkield v. Pitcher, 199 F. Supp. 2d 637, 653 (E.D. Mich. 2002).

       Defendant has not satisfied the high burden of demonstrating that appointment of counsel

is warranted. Seeking compassionate release does not involve complex facts or legal doctrines that

would prevent Defendant from effectively bringing his claim on his own behalf. Even if this Court

were inclined to grant the Motion to Appoint Counsel, it does not decide which defense counsel

would be assigned to the case and could not appoint Mr. Dunn for his efforts on the already filed



                                                -3-
Motion for Compassionate Release. Defendant’s Motion for Appointment of Counsel will be

denied.

          Accordingly, it is ORDERED that Defendant’s Motion for Compassionate Release, ECF

No. 95, is DENIED WITHOUT PREJUDICE.

          It is further ORDERED that Defendant’s Motion for Appointment of Counsel, ECF No.

94, is DENIED.


Dated: July 9, 2021                                      s/Thomas L. Ludington
                                                         THOMAS L. LUDINGTON
                                                         United States District Judge




                                             -4-
